department of the treasury internal_revenue_service washington d c number info release date index no date conex cc psi attention dear i am responding to your inquiry dated date on behalf of your constituent wrote about a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule was published in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider your constituent’s comments before we finalize the regulations i appreciate your constituent’s comments thank you for forwarding his letter as you requested i am responding directly to response if you have any questions please contact me at and have enclosed a copy of that sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures department of the treasury internal_revenue_service washington d c date number info release date index no conex cc psi dear i am responding to your letter to rulemaking on the definition of a highway vehicle for federal excise_tax purposes about a notice of proposed this proposed rule was published in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider your comments before we finalize the regulations i appreciate your comments if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure cc
